DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 09/13/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1 and 12 Applicant does not agree with this assertion as it is unclear in Yoon whether the parking position marker setting-available area S0 is actually displayed or merely serves as an illustration of the processing that is occurring to set the target parking slot. At least FIGS. 2A and 2B of Yoon appear to show a parking position marker M1 superimposed on an empty parking space in a surrounding image. Thus, parking position marker M1 is also a first assistance image. The acknowledgment of Yoon having two first assistance images becomes significant as Yoon discloses that "[w]hile displaying the parking position marker [M1], the controller 170 determines whether the vehicle is stopped in operation S107" (Yoon, [0115]). In other words, Yoon discloses displaying one of its first assistance images (i.e., an image "at a position of the empty parking space in a surrounding image") both while the vehicle is stopped and while the vehicle is moving.
Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1 and 12, Examiner, as already explained in Final Rejection mailed on 11/15/2021, contends the applicant is arguing a rejection the Examiner never made. Examiner did not map the “parking position marker” of Yoon to the “first assistance image” as alleged by the applicant. The rejection clearly indicated the invention first assistance image as the “parking position marker setting-available area S0” (Yoon- ¶0050, fig. 2) not the “parking position marker”. Applicant does not agree whether Yoon’s parking position marker setting-available area S0, shown in fig. 2A, is actually displayed or merely serves as an illustration of the processing that is occurring to set the target parking slot; the applicant also agrees that parking position marker M1 is displayed since fig. 2A and fig. B of Yoon “appear to show a parking position marker M1 superimposed on an empty parking space in a surrounding image”. To claim that fig. 2A discloses displaying the parking position marker M1 while claiming the same fig. 2A does not clearly disclose displaying parking position marker setting-available area S0 is contradictory. 
Accordingly, Examiner maintains the Yoon as a pertinent prior reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where amended claim 1 is supported, nor does there appear to be a written description of the claim limitation “in response to a determination that the host vehicle is not stopped, prohibiting superimposing of the first assistance image on the surrounding image and displaying the surrounding image without the first assistance image superimposed on the surrounding image” in the application as filed.
Applicant has not pointed out where amended claim 2 is supported, nor does there appear to be a written description of the claim limitation “in response to detecting the empty parking space around the host vehicle and detecting that the host vehicle is not at a standstill, displaying the surrounding image with a second assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image, and prohibiting superimposing of the first assistance image on the surrounding image, wherein the second assistance image indicates that the empty parking space has been detected” in the application as filed.
Applicant has not pointed out where amended claim 12 is supported, nor does there appear to be a written description of the claim limitation “in response to the stop determination circuit having determined that the host vehicle is not stopped, the image display circuit prohibits superimposing of the first assistance image on the surrounding image and displays the surrounding image without the first assistance image superimposed on the surrounding image” in the application as filed.

Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 2 recite the limitation “starting the automatic parking control along the generated parking trajectory.” in the last two lines.  There is insufficient antecedent basis for this limitation in the claims.

Claim 2 recites the limitation “the desired empty parking space” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 and 12 recites the limitations “in response to a determination that the host vehicle is not stopped, prohibiting superimposing of the first assistance image on the surrounding image and displaying the surrounding image without the first assistance image superimposed on the surrounding image” and “in response to the stop determination circuit having determined that the host vehicle is not stopped, the image display circuit prohibits superimposing of the first assistance image on the surrounding image and displays the surrounding image without the first assistance image superimposed on the surrounding image” respectively. It is not clear, “in response to a determination that the host vehicle is not stopped”/ “in response to the stop determination circuit having determined that the host vehicle is not stopped”, whether:
1)	the display switches from displaying the “first assistance image” as superimposed on the “surrounding image” to only displaying a “surrounding image”;
2)	the display switches from displaying an image that is neither the “surrounding image” nor the “first assistance image” as superimposed on the “surrounding image” to only displaying a “surrounding image”;
3)	the display switches from not displaying anything to only displaying a “surrounding image”; or 
4)	the display simply continues displaying a “surrounding image” which was displayed before. 

Claim 2 recites the limitations “in response to detecting the empty parking space around the host vehicle and detecting that the host vehicle is not at a standstill, displaying the surrounding image with a second assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image, and prohibiting superimposing of the first assistance image on the surrounding image, wherein the second assistance image indicates that the empty parking space has been detected”. It is not clear, “in response to detecting the empty parking space around the host vehicle and detecting that the host vehicle is not at a standstill”, whether:
1)	the display switches from displaying the “first assistance image” as superimposed on the “surrounding image” to only displaying the a “surrounding image with a second assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image”;
2)	the display switches from displaying an image that is neither the “surrounding image” nor the “first assistance image” as superimposed on the “surrounding image” to only displaying a “surrounding image with a second assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image”;
3)	the display switches from not displaying anything to only displaying a “surrounding image with a second assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image”; or 
4)	the display simply continues displaying a “surrounding image with a second assistance image superimposed on the surrounding image at a position different from a position of the empty parking space in the surrounding image”.

Claims 1 and 2 recite the limitations “in a case where an occupant of the host vehicle selects the empty parking space indicated by the first assistance image via an input interface, setting a target parking position to the empty parking space selected by the occupant, generating a parking trajectory from a parking start position to the target parking position, and starting the automatic parking control along the generated parking trajectory” and “in a case where an occupant of the host vehicle selects the desired empty parking space indicated by the first assistance image via an input interface, setting a target parking position to the empty parking space selected by the occupant, generating a parking trajectory from a parking start position to the target parking position, and starting the automatic parking control along the generated parking trajectory” respectively. This limitation necessitates “displaying the surrounding image with the first assistance image superimposed on the surrounding image at a position of the empty parking space in the surrounding image” in order for an occupant of the host vehicle to select “the desired empty parking space indicated by the first assistance image via an input interface”. The preceding claim limitations do not necessitate “displaying the surrounding image with the first assistance image superimposed on the surrounding image at a position of the empty parking space in the surrounding image”; they recite conditionally either displaying or not displaying the “the surrounding image with the first assistance image superimposed on the surrounding image”.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is “displaying the surrounding image with the first assistance image superimposed on the surrounding image at a position of the empty parking space in the surrounding image to allow occupant to select an empty parking space”. 
Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu Tanaka et al. US 20100089677 A1; Erick Michael Lavoie et al. US 20160236680 A1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488